Citation Nr: 1602454	
Decision Date: 01/21/16    Archive Date: 01/28/16	

DOCKET NO.  09-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (claimed as chronic anxiety and depression).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  During the pendency of his service connection claim, he died in February 2015.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri, which, in pertinent part, denied reopening of the previous denial of service connection for a psychiatric disorder based on a finding of no new and material evidence.  

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Unfortunately, due to the Veteran's death, the appeal must be dismissed. 
38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the pending claim.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's representative, Disabled American Veterans (DAV), moved to dismiss the pending appeal based on the Veteran's death.  As a matter of law, an appellant's claims do not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Breedlove v. Shinseki, 24 Vet.App. 7, 21 (2010) (per curiam order) ("[I]f, when a veteran has died while an appeal is pending here, no one seeks substitution or the person seeking substitution is not an eligible accrued-benefits claimant, then Board vacatur and dismissal of the appeal would be the appropriate action.").  Since no individual has sought an application for substitution., it is appropriate for the Board to dismiss the claim for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by any survivor of the Veteran. 
38 C.F.R. § 20.1106.  A request for substitution must be filed with the agency of original jurisdiction (AOJ) no later than one year after the date of the appellant-veteran's death.  38 C.F.R. §§ 3.1010(b), 20.1302(a).  If the survivor seeks substitution and the AOJ grants that request, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2).  


ORDER

The appeal is dismissed.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


